             Case 2:20-cr-01286-AM Document 17 Filed 08/27/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                     DEL RIO DIVISION

United States of America                           §
                                                   §
vs.                                                §      Case Number: DR:20-CR-01286(1)-AM
                                                   §
(1) Donald Ray Lockard                             §
  Defendant


                           ORDER APPOINTING COUNSEL
            The above-named defendant having satisfied this court after appropriate inquiry that
he/she (1) does not wish to waive representation by counsel, and (2) is financially unable to
obtain counsel, the Federal Public Defender is hereby APPOINTED to represent the above
named defendant.

              This appointment shall remain in effect until the case is terminated or an attorney is
appointed.

              ORDERED this 27th day of August, 2020.



                                                   ______________________________
                                                   COLLIS WHITE
                                                   UNITED STATES MAGISTRATE JUDGE
